10/12/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0114



                             No. DA 21-0114

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

MICHAEL PRESSEL,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 15, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                      Jim Rice
                                                         Justice, Montana Supreme Court
                                                                  October 12 2021